Citation Nr: 9922939	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-33 476 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) 
currently evaluated as 30 percent disabling.

2.  Evaluation of transient concussion and paresis of the 
left arm (minor) currently evaluated as 20 percent disabling.

3.  Compensable evaluation for history of shrapnel wound to 
the temporal parietal region with 1.5-2 cm scar.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, assigning a 10 percent evaluation, and granted service 
connection for both a transient concussion and paresis of the 
left arm and history of shrapnel wound to the temporal-
parietal region with a 1.5-2 cm scar, assigning 
noncompensable evaluations to both.

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in April 1998.

In August 1998, the RO increased the veteran's evaluation for 
PTSD to 30 percent and increased the veteran's evaluation for 
transient concussion and paresis of the left arm to 20 
percent.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for an 
increased evaluation for the veteran's service-connected 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by recurrent 
intrusive thoughts, nightmares, increased startle response, 
depression, and GAFs from 45-75.

2.  The veteran's transient concussion and paresis of the 
left arm is manifested by complaints of weakness and fatigue 
in the left shoulder and arm, minimal to mild decreased left 
upper extremity dexterity and left upper extremity numbness 
with fatigue, and MRI evidence of a focal cerebral injury in 
the right posterior middle frontal gyrus.

3.  The veteran's temporal parietal scalp scar residuals have 
been shown to be essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).

2.  The criteria for an increased evaluation for transient 
concussion and paresis of the left arm have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.41, 4.45, 4.124(a), Diagnostic Code 8045-8511 (1998).

3.  The criteria for a compensable evaluation for temporal 
parietal region scar residuals have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.
  
The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the issues, the Board has continued these issues as 
entitlement to increased evaluations.  The veteran is not 
prejudiced by the naming of these issues.  The Board has not 
dismissed any of the issues and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issues have been phrased.  It also 
appears that the Court has not provided a substitute name for 
this type of issue.  In reaching the determinations, the 
Board has considered whether staged ratings should be 
assigned.  We conclude that the condition addressed has not 
significantly changed and uniform ratings are appropriate in 
this case.  

I.  PTSD

Service connection for PTSD was granted by the RO by means of 
a September 1997 rating decision following review of the 
relevant evidence, which included the veteran's DD214 showing 
the award of several medals including the Bronze Star on two 
occasions, service medical records showing that the veteran 
incurred an inservice combat injury, and the report of a July 
1997 VA psychiatric examination. 

At the July 1997 VA examination, the veteran reported that he 
served in Vietnam from 1969 to 1970 near the Cambodian border 
and that he received a shrapnel wound to his head with a 
concussion, but was sent back to the field.  He stated that 
he experienced nightmares of combat related situations in 
Vietnam, being hard to get along with, and not socializing as 
much since his return.  It was noted that he had an increased 
startle response, slept poorly, and avoided war-related 
material.  On evaluation, he was described as pleasant and 
cooperative.  He was mildly depressed, but was not suicidal 
or homicidal.  His judgment was adequate and his insight 
good.  The examiner noted that the veteran experienced PTSD 
symptoms, but was able to continue functioning as he has 
continued working and remained in a stable marriage.  The 
assessment was mild PTSD and the veteran's Global Assessment 
of Functioning (GAF) was 75.  In September 1997, the RO 
granted service connection of PTSD and assigned a 10 percent 
evaluation.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On November 7, 1996, 
the Secretary of the VA amended the portions of the Schedule 
For Rating Disabilities applicable to psychiatric 
disabilities.  Under the amended rating schedule, a 30 
percent disability evaluation requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

At an April 1998 hearing, the veteran testified that his PTSD 
was more severe than the rating that is currently in effect, 
and that increased compensation was warranted therefor.  The 
veteran contended that he did not have any friends, 
associated with family and had some contact with other 
veterans, was not comfortable in large crowds, and 
experienced increased startle response, crying spells, and 
nightmares.  According to the veteran, he has worked as a 
barber for his brother about 4 days per week since his 
discharge from service.

At a May 1998 VA PTSD examination, the examiner noted that 
the veteran reported that he has been married since 1969, has 
no problems with his children, and has been employed by his 
brother since discharge from service.  However, the examiner 
reported recurrent and intrusive memories of Vietnam.  The 
examiner noted that the veteran attempted to avoid talking 
about details of the war, eventually described some 
experiences, and then stopped talking and cried.  Thereafter, 
the veteran became restless and was not able to control 
himself for several minutes.  The veteran stated that he 
cannot watch any war movies, had recurrent distressing dreams 
about Vietnam a couple of times per month, described an 
increased startle response, and felt tense and anxious most 
of the time.  The veteran also stated that he has problems in 
large noisy crowds and that he avoided driving in heavy 
traffic.  On evaluation, the examiner described the veteran 
as pleasant and quiet, and stated that the veteran tended to 
minimize his problems.  The veteran appeared tense and had 
significant problems giving history of combat exposure.  His 
affect was mildly depressed and anxious.  His memory and 
judgment were within normal limits.  The diagnosis was 
chronic PTSD.  The examiner opined that the veteran would be 
limited occupationally if he did not work for his brother.  
The GAF was 45.   

Subsequently, in an August 1998 rating decision, the RO 
increased the veteran's PTSD evaluation to 30 percent.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  The Court, in Carpenter 
v. Brown, 8 Vet. App. 240 (1995), recognized the importance 
of the GAF score and the interpretations of the score.  In 
light of the embracing of the GAF scale, its definition, and 
the use of DSM IV in Carpenter, the Board concludes that the 
GAF score and the meaning of the score may be considered 
without prejudice to the veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
In this case, there is positive and negative evidence.  The 
examiner in 1998 entered a GAF of 45.  Clearly, the evidence 
is competent and must be considered.  The examiner also noted 
that the veteran worked for a relative, may not be able to 
work full time were it not the fact that he worked for his 
brother and that he would be limited occupationally.  
However, not all the evidence is positive.  During the appeal 
period, another examiner entered a GAF of 75.  This is in 
sharp contrast to the GAF of 45.

Against the conflicting opinions, the Board has given great 
weight to the findings of the examiners and compared them to 
the actual rating criteria.  The objective evidence reflects 
that he is in a stable relationship with his wife.  He is 
employed as a barber.  This form of employment necessarily 
requires interaction with others.  The record establishes 
that his memory is intact.  There is no indication of panic 
attacks occurring more than once a week or inability 
understanding complex commands.  His employment as a barber 
tends to establish that he can perform complex tasks.  
Similarly it has been established that he avoids heavy 
traffic by taking different routes.  This again tends to 
establish that he can recognize conflict and entered complex 
options involving different routes to arrive at a more 
favorable solution.  His affect was described as "mildly 
depressed and anxious" rather than a flattened affect.  The 
more detailed July 1997 mental status examination disclosed 
adequate judgment; this negates a finding of impaired 
judgment.  He was described as pleasant, cooperative and easy 
to talk with.  This tends to establish the absence of 
circumstantial, circumlocutory or stereotyped speech.  
Another May 1998 examination noted that speech was clear 
fluent and appropriate.  We again note that the veteran works 
for his brother.  However, the nature of the occupation 
demands interaction with people seeking to have their hair 
cut.  Although he may slip out of the shop from time to time, 
he has never established that he is unable to maintain 
effective work and social relationships.  

The Board has considered the statement of the May 1998 
examiner that superficially the veteran's life looks almost 
idealistic but he has legitimate complaints.  The Board does 
not doubt that he has PTSD and an occupational impairment.  
However, the issue before the Board is the extent of that 
impairment.  Although one examiner entered a GAF of 45, such 
finding is accorded diminished probative value in light of 
the other evidence of record.  The preponderance of the 
evidence, including the actual findings on mental status 
examinations and the GAF of 75, is against the claim and 
there is no doubt to be resolved. 

II.  Transient concussion and paresis of the left arm

Service medical records show that the veteran received a 
fragment wound to skull and later reported left hand numbness 
on several occasions.  Evaluations were normal and conversion 
reaction was diagnosed.  At his April 1971 discharge 
examination, the veteran reported psychoparalysis.   An 
evaluation of the upper extremities was normal.  At the July 
1997 VA examination, it was noted that the veteran was 
wounded by shrapnel in the right parietal-temporal region 
with transient loss of strength or paresis of the left upper 
extremity.  The veteran reported occasional pain with 
numbness in the left shoulder and arm and that he dropped 
more things with his left hand.  The examiner noted that the 
veteran was right-handed.  On evaluation, there was a 1.5-2 
cm. scar in the right temporal-parietal area of the skull.  
The veteran's right arm was stronger that the left, but there 
was no change in sensitivity in either hand.  The diagnosis 
was history of shrapnel wound to the temporal-parietal region 
with transient concussion and paresis of the left arm.  In 
September 1997, the RO granted service connection of 
transient concussion and paresis of the left arm and assigned 
a noncompensable evaluation.

With respect to rating the neurologic residuals of the 
service-connected cervical disability, applicable diagnostic 
codes will be considered.  In pertinent part, 38 C.F.R. § 
4.120 provides that disability in this [neurological 
disorders] field is ordinarily to be rated in proportion to 
the impairment of motor, sensory, or mental function.  In 
rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 

Under 38 C.F.R. § 4.124 (1998), neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be evaluated on the scale provided for injury to the nerve 
involved, with maximum equal to moderate incomplete 
paralysis.  In pertinent part, 38 C.F.R. § 4.124a states that 
neurological diseases and their residuals may be rated from 
10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

The Board observes that RO evaluated the veteran's left 
(minor) arm disability by analogy under Diagnostic Codes 
5299-8511.  The scale for the evaluation of injury of the 
middle radicular nerve group is set forth in Diagnostic Code.  
The middle radicular nerve group encompasses the 7th cervical 
nerve.  A 20 percent evaluation may be assigned for mild 
incomplete paralysis of the middle radicular nerve group of 
the minor upper extremity.  A 30 percent evaluation requires 
moderate incomplete paralysis.  A 40 percent evaluation 
requires severe incomplete paralysis.  A 60 percent 
evaluation requires complete paralysis with adduction, 
abduction and rotation of the arm, flexion of the elbow, and 
extension of the wrist lost or severely affected.  38 C.F.R. 
Part 4, Code 8511 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995). 

At his April 1998 hearing, the veteran testified that he 
dropped things more often with his left hand, that his left 
shoulder, arm, and hand fatigue quickly on use, and that he 
occasionally experienced numbness in the shoulder and arm 
after much use.  He reported that he used his left arm and 
hand in his job as a barber.

At a May 1998 VA examination, the veteran complained of 
increased clumsiness and numbness of the left hand when 
fatigued.  On evaluation, strength was 5/5 in all 
extremities, there was normal tone and bulk in all the 
extremities, and there was intact pinprick light touch, 
vibration, and proprioception in all extremities.  There was 
some slowness of rapid finger movements and measures of 
dysdiadochokinesia with the upper left extremity.  The 
diagnosis was status post concussion with probable cerebral 
injury with current minimal to mild symptoms of decreased 
upper left extremity dexterity and left upper extremity 
numbness with significant fatigue.  A May 1998 cranial MRI 
revealed mild focal cortical volume loss in posterior aspect 
of the middle front gyrus and mild generalized parietal 
volume loss.  In a late May 1998 addendum to the mid-May 1998 
VA examination, the examiner noted that there is a focal 
cerebral injury in the posterior right middle frontal gyrus 
which supported the previous diagnosis.

Subsequently, in an August 1998 rating decision, the RO 
increased the veteran's evaluation for transient concussion 
with paresis of the left arm to 20 percent.

The evidence of record indicates the veteran's neurologic 
dysfunction primarily involves decreased left upper extremity 
dexterity, weakness, and numbness with significant fatigue of 
the left upper extremity.  The Board notes there is evidence 
of weakened movement, excess fatigability, or incoordination 
of the veteran's left upper extremity.  See Deluca, 38 C.F.R. 
§ 4.40.  However, at the most recent VA examination, the 
Board notes that the examiner described the veteran's current 
symptoms of decreased upper left extremity dexterity and left 
upper extremity numbness with significant fatigue as 
"minimal to mild."  The Board notes that the veteran is 
competent to report that high evaluation is warranted for his 
service-connected transient concussion and paresis of the 
left arm.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probative weight to the 
observations and opinions of professionals skilled in the 
evaluation of physical disabilities when evaluating the 
evidence.  Accordingly, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for transient concussion and paresis of the left 
arm. 

The Board finds that the veteran does not have moderate or 
severe incomplete paralysis or loss of motor function 
involving the left upper extremity level which would warrant 
either a 30 or 40 percent evaluation for the neurological 
residuals.  The Board notes that although the veteran has 
complained of numbness, incoordination, and weakness in the 
left upper extremity on increased use, he continues to work 
approximately 4 days per week as a barber.  Moreover, the 
most recent examination did not show atrophy, increased 
weakness or other motor loss of the left upper extremity on 
normal use.  Therefore, the Board concludes that the 
veteran's current 20 percent evaluation for service-connected 
transient concussion and paresis of the left arm sufficiently 
addresses the veteran's current level of disability.  As the 
preponderance of the evidence, including the actual findings 
on physical examinations, is against the claim and there is 
no doubt to be resolved, the claim is denied
  .  
III.  Temporal parietal scar

Service medical records show that the veteran received a 
fragment wound to right scalp area. At his April 1971 
discharge examination, an evaluation of the head, face, neck, 
and scalp was normal.  At the July 1997 VA examination, it 
was noted that the veteran was wounded by shrapnel in the 
right parietal-temporal region.  There were no complaints 
regarding the temporal parietal region scar.  On evaluation, 
there was a 1.5-2 cm. scar in the temporal parietal area of 
the skull.  The diagnosis was history of shrapnel wound to 
the temporal parietal region with transient concussion and 
paresis of the left arm.  In September 1997, the RO granted 
service connection for history of shrapnel wound to the 
temporal parietal region with a 1.5-2 cm scar and assigned a 
noncompensable evaluation.

A noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  
A 10 percent evaluation requires that the scar be moderately 
disfiguring.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).

At his April 1998 hearing, the veteran testified that he had 
occasional tenderness of scar on shampooing or combing his 
hair and that the scar was not visible unless his hair was 
short.  The veteran contended that he is entitled to a 
compensable evaluation because of the size of the scar.

At a May 1998 VA examination, the veteran reported that he 
had no symptoms at present involving the scar; however, he 
stated that if he experienced a bout of xerosis of the scalp 
in the area of the scar, it would hurt more.  On evaluation, 
there was a 1-cm. area of minimal scalp depression buried in 
the frontal parietal scalp region.  It was described as a 
linear, 1 cm. well-healed scar.  There was no tenderness, no 
adherence to underlying tissue, no ulceration or breakdown of 
the skin.  There was no edema or inflammation, and the scalp 
color about the scar was normal.  The diagnosis was residual 
asymptomatic scar from prior shrapnel injury.

While acknowledging that the veteran has testified on appeal 
that his temporal parietal scar residuals was occasionally 
tender, the clinical documentation does not objectively 
confirm such tenderness or that the scar is currently 
symptomatic.  In fact at the most recent VA examination, the 
examiner characterized the veteran's scar as a linear 1 cm. 
well-healed scar with no associated abnormalities.  The VA 
physician specifically described the veteran's temporal-
parietal scar asymptomatic.  At his April 1998 hearing, the 
veteran testified that the scar was not visible unless he had 
a short hairstyle.  Further, the evidence does not show nor 
has it been claimed that the scar results in cosmetic 
disfigurement.  

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected shrapnel wound scar.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
Board attaches far more probate weight to the observations 
and opinions of competent medical professional when 
evaluating the evidence.  The Board finds that the specific 
findings and opinion of a competent medical professional are 
more probative of the degree of impairment than the veteran's 
lay opinion.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's residuals of a 
shrapnel wound scar of the temporal parietal area of the 
skull.  


ORDER

An increased evaluation for PTSD is denied.  An increased 
evaluation for transient concussion and paresis of the left 
arm is denied.  A compensable evaluation for history of 
shrapnel wound to the temporal parietal region with a 1.5-2 
cm. scar is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

